DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maharita (US 8,089,288 B1).
Maharita teaches a linear touch-sensor slider comprising:

    PNG
    media_image1.png
    271
    464
    media_image1.png
    Greyscale

With regard to claim 1, a fader device (FIG. 1B, slider 110) comprising a conductive shaft (FIG. 1B, slider 110); a conductive moving body (FIG. 1B, conductive object) movable in a longitudinal direction (x direction) of the conductive shaft (FIG. 1B, slider 110) and in which a gap (FIG. 1B, a gap created by a dielectric material (not shown) overlaid on top of the sensor elements 111) is disposed with respect to the conductive shaft (FIG. 1B, slider 110); and a conductive portion (the dielectric material overlaid on top of the sensor elements 111) that brings the conductive shaft (FIG. 1B, slider 110) and the conductive moving body (FIG. 1B, conductive object) into electrical continuity (capacitively coupled) (Column 1, lines 29-48).
With regard to claim 2, the conductive portion (the dielectric material overlaid on top of the sensor elements 111) is interposed between the conductive shaft (FIG. 1B, slider 110) and the conductive moving body (FIG. 1B, conductive object).
With regard to claim 4, a signal generation portion (FIG. 9 in view of FIG. 1B, capacitance sensor 425 including touch-sensor slider) to generate a touch sense signal (change in 
With regard to claim 5, at least one of the signal generation portion (FIG. 9 in view of FIG. 1B, capacitance sensor 425 including touch-sensor slider) and the detection portion (FIG. 9 in view of FIG. 1B, processing device 210) is implemented by a processor including a central processing unit (CPU) executing a program stored in a storage unit, or using hard ware including a large scale integration (LSI), an application specific integrated circuit (ASIC) or a field-programmable gate array (FPGA) (Column 11, lines 19-38).
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 8,085,254 B2).
Kato teaches a slide operation apparatus comprising:

    PNG
    media_image2.png
    524
    956
    media_image2.png
    Greyscale

With regard to claim 1, fader device (FIG. 2, slide operation apparatus) comprising a conductive shaft (FIG. 2, elongated member 50); a conductive moving body (FIG. 2, movable unit 70) movable in a longitudinal direction of the conductive shaft (FIG. 2, elongated member 
With regard to claim 2, the conductive portion (FIG. 2, operating element 80) is interposed between the conductive shaft (FIG. 2, elongated member 50) and the conductive moving body (FIG. 2, movable unit 70).
With regard to claim 3, the conductive portion (FIGS. 4A and 4B in view of FIG. 2, operating element 80) is a conductive bush that is provided on the conductive moving body (FIG. 2, movable unit 70) (Column 4, lines 24-34).
With regard to claim 4, a signal generation portion (FIG. 2, grasped portion 34) to generate a touch sense signal (touch state based on the touch sense function); a detection portion (FIG. 6B in view of FIG. 2, touch detection circuit 37) to detect contact with the conductive moving body (FIG. 2, movable unit 70) based on a signal output according to a capacitance generated between the conductive shaft (FIG. 2, elongated member 50) and the conductive moving body (FIG. 2, movable unit 70) in response to the touch sense signal (touch state based on the touch sense function) (From column 8, line 59 to column 10, line 26).
With regard to claim 5, at least one of the signal generation portion (FIG. 2, grasped portion 34) and the detection portion (FIG. 6B in view of FIG. 2, touch detection circuit 37) is implemented by a processor (FIG. 6B in view of FIG. 2, circuit board 72) including a central processing unit (CPU) (FIG. 6B in view of FIG. 2, CPU 99) executing a program stored in a storage unit, or using hard ware including a large scale integration (LSI), an application specific .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Tola et al. (US 7,123,027 B2) teaches a capacitively coupled position encoder.
Vokey (US 7,554,345 B2) teaches an apparatus to detect and locate damage and breaches in roof membranes.
Yasuda et al. (US 7,583,086 B2) teaches a potential sensor.
Mahowald (US 7,656,168 B2) teaches a neutralizing electromagnetic noise for a capacitive input device.
Geaghan (US 7,830,158 B2) teaches time-sloped capacitance measuring circuits.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858